Citation Nr: 0518140	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-00 078A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel







INTRODUCTION

The appellant served in the U.S. Marine Corps Reserves with 
verified active duty training from October 11, 1988 to March 
22, 1989, and from July 7, 1989 to July 21, 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, relevantly denying service connection for Crohn's 
disease.  

In February 1998 and June 2003, the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The appellant's Crohn's disease was not manifested during a 
period of active duty for training and is not shown to be 
otherwise related to the appellant's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for Crohn's 
disease are not met.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6(a), 3.303 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the appellant was provided with 
notice of the July 1994 rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case in November 1994, and subsequent 
supplemental statements of the case, which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, the July 1994 rating decision relevantly 
denied service connection for Crohn's disease.  Only after 
the rating actions were promulgated did the RO, in October 
2003, provide adequate notice to the appellant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to submit any evidence 
in his possession that pertains to the claims.  In this 
regard, the appellant was advised that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim and went on to list the possible different 
types of evidence that might support his claim.  At this 
stage of the appeal, no further notice is needed to comply 
with the VCAA, and the Board finds that any failure to 
provide the appellant with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the appellant.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

While the notice provided to the appellant in October 2003 
was not given prior to the first RO adjudication of the claim 
in July 1994, the notice was provided by the RO pursuant to 
the June 2003 Board remand and prior to recertification of 
the claim, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant was specifically advised of what 
information and evidence was needed to substantiate his 
claim.  He was also advised of what evidence VA would obtain 
for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the October 
2003 VA letter and the statements and supplemental statements 
of the case informed the appellant of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the correspondence notified the appellant as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.  It is clear from submissions 
by and on behalf of the appellant that he is fully conversant 
with the legal requirements in this case.  The Board finds 
that VA complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. 
§ 3.159(b)(1) (2004); VAOPGCPREC 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Huston v. 
Principi, 17 Vet. App. 195 (2003). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims file, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  service medical and personnel records and VA and 
private treatment records, as well as VA compensation 
examination reports and records from the Social Security 
Administration.  The appellant has not alleged that there are 
any other outstanding records.  The Board consequently finds 
that VA's duty to assist the appellant in obtaining records 
in connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The appellant contends that he developed Crohn's disease as a 
result of unsanitary field conditions he experienced during a 
training exercise in July 1990.  

The appellant has verified active duty for training from 
October 11, 1988 to March 22, 1989, and active duty for 
training was also verified from copies of pay records from 
July 8, 1989 to July 21, 1989.  Although pay records also 
verify the appellant received drill pay for the period from 
July 7, 1990 to July 21, 1991, an accompanying February 2003 
letter from the defense finance and accounting service, notes 
that the drill pay was given in advance and was offset 
against drill pay earned in August 1990.  

Service medical records show that the appellant complained of 
constipation of 4 days' duration in October 1988 and 
reportedly had similar problems in the past.  He was assessed 
with progressive constipation.  A July 1989 treatment record 
shows he complained of nausea, vomiting and malaise.  The 
assessment was gastroenteritis, ingestion of an unpalatable 
substance, possible ulcer.  

The appellant submitted photocopies of notes dating from July 
23, 1990 to August 24, 1990, indicating that he was in any 
accident on July 24, 1990 and would not be working that date.  
Notes dated on August 2nd and 15th show that he called in sick 
those dates and an August 21st note indicates that he was 
being admitted to a private hospital.

The appellant also submitted a copy of a July 1990 joint 
letter to Commander of the hospital at Nellis Air Force Base 
from the officer in charge of the appellant's U.S. Marine 
Corp unit, indicating that the appellant was involved in a 
field training exercise when he first manifested symptoms of 
what was later diagnosed as an acute lumbar sacral strain.  
The officer in charge indicated that the condition was 
incurred in the line of duty and requested the appellant be 
treated for such.  

Private hospital records, dating from August to October 1990, 
show the appellant was hospitalized in mid-August 1990 
because of an inability to keep down his medications.  Prior 
to his admission, he had sought treatment for dull epigastric 
pain, nausea associated with eating, and watery diarrhea.  He 
stated that he had had these symptoms for 3 weeks prior to 
his seeking treatment.  He was initially assessed with 
inflammatory bowel disease.  A gastrointestinal second 
medical opinion notes that the appellant's symptoms started a 
day after his return from Camp Pendleton.  The examiner noted 
that a colonoscopy revealed some deep ulceration and cobble 
stoning of the colon that grossly resembled Crohn's disease.  
The examiner opined that the appellant had some form of 
infectious colitis, suggestive of Crohn's disease.  That same 
month the appellant underwent a fiber optic colonoscopy to 
the cecum with biopsies.  The operative report shows a 
diagnosis of inflammatory bowel disease, questionably Crohn's 
disease.  In September 1990, the appellant was again admitted 
for treatment of ulcerative colitis and a staph infection.

His service medical records also show that the appellant 
indicated that he was currently recovering from ulcerative 
colitis, possibly Crohn's disease, in a January 1991 report 
of medical history.  He also indicated that he had stomach or 
intestinal trouble with recent gain or loss of weight.  The 
accompanying physical examination report shows that clinical 
evaluation of the appellant's abdomen and viscera was normal.  
The examination report further notes a July 1990 onset of 
ulcerative colitis for which he was hospitalized.  

Private hospital records indicate that the appellant again 
underwent a colonoscopy with biopsy in March 1991.  The 
postoperative diagnosis was probable Crohn's disease.  

An October 1991 letter to the appellant's commanding officer 
in the Marine Reserves unit from his treating 
gastroenterologist indicates that the appellant was being 
treated for intractable inflammatory bowel disease with 
intensive medical management and that his workload needed to 
be reduced.

A January 1992 private operative report shows the appellant 
again underwent colonoscopy with biopsy.  The postoperative 
diagnosis was Crohn's colitis.

In November 1993, the appellant underwent VA gastrointestinal 
examination.  At that time he gave a history of having 
developed abdominal pain, diarrhea and a fever in July 1990.  
He was hospitalized for 1-1/2 months for diagnosed Crohn's 
disease.  He lost approximately 50 pounds during this period 
and was treated with IV steroids.  He reported he regained 
weight and strength after his discharge and was treated with 
Prednisone intermittently to control his diarrhea and fevers.  
At the time of the examination he had 1 to 2 bowel movements 
a day that were well-formed.  Examination revealed that the 
appellant appeared obese and that his abdominal and rectal 
examinations were unremarkable.  The diagnoses included 
Crohn's disease, controlled with chronic steroid treatment.  

VA treatment records, dating from November 1994 to August 
1995, show the appellant underwent an 
esophgogastroduodenoscopy in January 1995 after complaining 
of dyspepsia and dysphagia.  The endoscopy report shows 
impressions of moderately severe esophagitis, Schatzki's ring 
and hiatal hernia.  The treatment records during this period 
note the appellant's history of Crohn's disease.  In May and 
June 1995, the appellant was treated for diagnosed flare-up 
of Crohn's disease.  

During his August 1995 personal hearing, the appellant 
testified that prior to the summer of 1990, he had no history 
of Crohn's disease or any symptoms associated with the 
disease.  He testified that he began to feel ill at the end 
of his active duty training that summer and that he had been 
overexposed to the sun and large numbers of flies during his 
drill.  He believed that he developed Crohn's disease as a 
result of the exposures during active duty training.  He 
testified that his physicians did not really know what caused 
Crohn's disease.  During his training at Camp Pendleton, he 
reported that his side hurt and that he did not report any 
intestinal problems.  

VA treatment records, dating from December 1995 to February 
2002 show ongoing treatment, primarily for disabilities 
unrelated to the appellant's diagnosed Crohn's disease.  Most 
treatment records indicate that the appellant's Crohn's 
disease was asymptomatic and had been in remission since 
1996.  December 2001 and January 2002 treatment records note 
the appellant's complaints of constipation.  The treatment 
records also repeatedly note that he refused diagnostic 
studies to evaluate the disability.

A March 2002 Social Security Administration disability 
determination shows the appellant was awarded benefits due to 
a psychiatric disability exclusively.

An April 2003 VA gastrointestinal examination report notes 
that the appellant was evaluated to ascertain whether he had 
a diagnosis of Crohn's disease or another disease.  He stated 
that he had previously been diagnosed with Crohn's disease, 
but that the diagnosis was later changed to ulcerative 
colitis.  He had also been previously advised to discontinue 
milk consumption, with subsequent resolution of symptoms.  At 
the time of the examination, his only complaints were 
constipation (which he believed was secondary to his 
prescribed medication) and occasional blood in his stool.  
The examiner reviewed the appellant's claims file.  The 
diagnosis was inflammatory bowel disease.  The examiner 
opined that it was unclear whether the appellant had 
ulcerative colitis or Crohn's disease and that he would 
benefit from endoscopic evaluation (which he declined at that 
time).  He was asymptomatic at the time of the examination, 
but it was noted that his diagnosed psychiatric disorder 
might be a hindrance in diagnosing his gastrointestinal 
disorder.  

A March 2004 VA examination report notes that the appellant's 
claims files had been reviewed.  At the time of the 
examination he complained of episodes of diarrhea and 
significant episodes of constipation.  He attributed his 
episodes of constipation to medications he had been 
prescribed.  The examiner noted that the appellant had an 
underlying diagnosis of Crohn's disease based on a 
colonoscopy conducted 14 years before, with no evidence of 
active dysfunction.  There was also no evidence of active 
irritable bowel syndrome or irritable bowel disease secondary 
to Crohn's disease.  There was occasional reactive irritable 
bowel to milk, more likely than not secondary to lactose 
intolerance and constipation secondary to complication from 
the appellant's prescribed medications.  The examiner opined 
that there was no evidence of a currently active Crohn's 
disease or of any currently active gastrointestinal 
dysfunction that was directly related to or directly 
resultant from the active duty training in 1988 and 1989.  
The examiner further opined that the current bowel 
dysfunctions appeared much more likely than not to be dietary 
related, medication related, and related to the 
gastroesophageal reflux dysfunction that developed 
subsequently.

In January 2005, the physician who conducted the appellant's 
March 2004 VA examination, again reviewed his claims files 
and noted that Crohn's disease can be quiescent for years.  
Because the appellant had a confirmed diagnosis of Crohn's 
disease in 1990, the examiner opined that it was as likely as 
not that he currently had Crohn's disease and that there was 
some underlying, asymptomatic, nonfunctionally impairing 
inflammatory bowel disease.  However, there were no ongoing 
symptoms of Crohn's disease.  After reviewing the medical 
evidence of record, the examiner further opined that it was 
more likely than not that the appellant had experienced 
precursors of the disease over several years prior to the 
major acute episode in August 1990, and that the extent of 
the pathology evidenced in August 1990 was such that it would 
not have had a very rapid development or onset.  The amount 
of inflammation could not have developed in a very brief time 
period, such as two weeks.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The appellant alleges that he suffers from Crohn's disease as 
a result of excessive sun exposure and exposure to insects 
during drill exercises in July 1990.  He reported that he was 
initially treated for symptoms of Crohn's disease at Camp 
Pendleton during the drill exercises.

Review of service medical records fails to reveal the 
incurrence of any disease or injury associated with Crohn's 
disease during ACDUTRA.  Although the appellant complained of 
constipation and of diarrhea on two separate occasions, these 
symptoms were not linked to his development of Crohn's 
disease more than a year later.  Moreover, the private 
medical evidence, as well as the VA examination reports, 
discussed above offer no mention of service incurrence and 
there are no opinions relating the appellant's current 
Crohn's disease to disease or injury incurred in service, or 
any other incident therein.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d. 1370, 1375 (Fed. Cir. 2000).  Moreover, 
the VA examiner's opinion, in January 2005, was against the 
appellant's claim, as the examiner believed the appellant's 
symptoms could not have developed or had their onset within a 
two-week period.  Any personal opinion of the appellant that 
such an association exists is not competent evidence. 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the appellant does not achieve status as a 
veteran for purposes of establishing service connection for 
Crohn's disease.  Paulson, 7 Vet. App. at 470.


ORDER

Service connection for Crohn's disease is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


